Exhibit 99.1 FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Tina M. Farrington Chief Financial Officer Executive Vice President 260-427-7150 260-427-7155 rick.sawyer@towerbank.net tina.farrington@towerbank.net TOWER FINANCIAL CORPORATION REPORTS FOURTH QUARTER RESULTS FORT WAYNE, INDIANA – JANUARY 29, 2010 –Tower Financial Corporation (NASDAQ: TOFC) reported a loss of $1.23 million, or $0.2932 per diluted share for the fourth quarter of 2009, compared with net income of $483,000, or $0.12 per share, reported for the fourth quarter 2008.This brings the year to date net loss to $5.67 million, or $1.3740 per diluted share, compared to year to date net income of $1.9 million, or $0.46 per share at December 31, 2008. The quarterly loss was mainly caused by: · The write down of state deferred tax assets · Costs related to contractual obligations associated with the early retirement of Tower’s Chairman of the Board. · Additional “Other Than Temporary Impairment” (OTTI) charges on an investment Exclusive of these one time expenses, the company would have reported a positive net income of approximately $40125,000 for the fourth quarter. Mike Cahill, President and CEO, stated, “If not for the one time charges relating to the write down of our state deferred tax asset,and accruing the costs of our Chairman’s early retirement and OTTI charge, we would have shown a small profit for the quarter, which is indicative of the progress we continue to make in our ongoing operations. We have made significant improvements in our net interest margin and net interest income; we have significantly lowered our ongoing overhead; we have increased the efficiencies of our fee based business units; and we have made significant progress during the quarter in lowering our non-performing loans and assets. We believe we have made tremendous strides in positioning Tower appropriately to return to future profitable operations.” Fourth quarter highlights include: · Trust and brokerage assets under management grew to $762.2 million as of December 31, 2009, an increase of $39.8 million or 5.5 percent during the fourth quarter. Year to date growth is $126.9 million, or 20.0 percent. This is the tenth consecutive year of annual increases in assets under management. · Net interest income increased by $304,000, or 6.0 percent, from the prior quarter.Fourth quarter net interest margin was 3.47%, a 23 basis point improvement from the third quarter. This represents a 62 basis point improvement since the first quarter of 2009. · Core deposits were $432.3 million as of December 31, 2009, up $25.6 million, or 6.3 percent, year to date. Core deposits now make up 76.1 percent of the total deposit portfolio. · Non-performing assets decreased by approximately $7.0 million in the fourth quarter. This lowered our non-performing asset ratio to 2.76% of assets, a drop of 104 basis points since the end of the third quarter. · All the Company’s regulatory capital ratios continue to remain significantly above “well-capitalized” levels. · Annual operating expenses were reduced by approximately $1.75 million in the last six months of 2009. $1.0 million of this was based on actions taken in the fourth quarter. Capital The Company’s regulatory capital ratios continue to remain above the “well-capitalized” levels of 6 percent for tier 1 capital and 10 percent for risked-based capital.Tier 1 capital at December 31, 2009, was 10.89 percent, compared to 11.7 percent at December 31, 2008.Total risked-based capital at December 31, 2009, was 12.4 percent, compared to 13.0 percent at December 31, 2008.Leverage capital was 9.0 percent at December 31, 2009, well above the regulatory requirement of 5 percent to be considered “well-capitalized”.The year to date reduction in capital ratios are the direct result of large loan loss provisions, the write down of a foreclosed land development, and the impairment charges on a securities, offset by a reduction in total assets as well as capital raised during the third quarter. The following table shows the current Capital position as of December 31, 2009 in both dollars and percentages, compared to the minimum amounts required per regulatory standards for “well-capitalized” institutions. 2 Minimum Dollar Requirements ($000's omitted) Regulatory Minimum (Well-Capitalized) Tower 12/31/09 Excess Tier 1 Capital / Risk Assets $ 33,807 $ 61,275 $ 27,468 Total Risk Based Capital / Risk Assets $ 56,346 $ 70,028 $ 13,682 Tier 1 Capital / Average Assets (Leverage) $ 33,922 $ 61,275 $ 27,353 Minimum Percentage Requirements Regulatory Minimum (Well-Capitalized) Tower 12/31/09 Tier 1 Capital / Risk Assets 6% or more 10.87% Total Risk Based Capital / Risk Assets 10% or more 12.43% Tier 1 Capital / Quarterly Average Assets 5% or more 9.03% Asset Quality Nonperforming assets plus delinquencies were $18.8 million, or 2.8 percent of total assets as of December 31, 2009. This compares with $25.8 million, or 3.8 percent of assets at September 30, 2009 and $19.7 million, or 2.8 percent of assets at December 31, 2008.Net charge-offs were $4.5 million for the quarter bringing year to date net charge-offs to $9.8 million or 1.8 percent of average loans, which was more than covered by the year to date loan loss provision of $10.7 million.The current and historical breakdown of non-performing assets is as follows: ($000's omitted) 12/31/09 9/30/09 6/30/09 3/31/09 12/31/08 Non-Accrual loans Commercial 6,687 8,644 5,907 1,246 1,658 Acquisition & Development 4,627 9,812 9,882 9,801 13,221 Commercial Real Estate 1,030 682 2,675 437 449 Residential Real Estate 1,122 1,081 552 224 347 Total Non-accrual loans 13,466 20,219 19,016 11,708 15,675 Trouble-debt restructered 140 163 184 191 198 OREO 4,634 3,990 4,060 5,080 2,660 Deliquencies greater than 90 days 561 1,476 2,509 1,304 1,020 Total Non-Performing Assets 18,801 25,848 25,769 18,283 19,553 The
